Citation Nr: 0002688	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  96-29 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for seizures, claimed 
as a residual of Agent Orange exposure in service.

2.  Entitlement to service connection for loss of teeth, 
claimed as a residual of Agent Orange exposure in service.

3.  Entitlement to service connection for loss of weight, 
claimed as a residual of Agent Orange exposure in service.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from July 1966 
to April 1970 and from November 1970 to August 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied the 
veteran's claims for service connection for seizures, weight 
loss, and loss of teeth, secondary to Agent Orange exposure 
in service.

In October 1999, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  

In September 1998 the veteran submitted a statement which 
appears to be a claim for service connection for a skin 
disorder as a residual of Agent Orange exposure during 
service.  This issue has not been adjudicated by the RO and 
the issue is not properly before the Board at this time.  
This issue is referred to the RO for action deemed 
appropriate.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  The service medical records do not show any diagnosis of 
seizures, weight change, or loss of teeth during service.  

4.  There is no competent medical evidence of any seizure 
disorder or weight changes.  

5.  The earliest medical reports dealing with any disorders 
of the teeth are dated years after service and do not relate 
the disorder to the veteran's military service or to Agent 
Orange exposure during service.  

6.  There is no medical opinion, or other competent evidence 
linking seizures, loss of teeth, and/or weight changes to the 
veteran's active military service or to Agent Orange exposure 
during service.


CONCLUSION OF LAW

The veteran has not presented a well grounded claim for 
service connection for seizures, loss of teeth, and/or weight 
changes as residuals of Agent Orange exposure in service, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1110, 1116, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (1999).

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease within the presumptive period of time for 
service connection is sufficient to render the claim for 
service connection for the presumptive disease well-grounded.  
Brock v. Brown, 10 Vet. App. 155, 162 (1997).   Put another 
way, "where 38 U.S.C. § 1116 and 38 C.F.R. §§ 3.307(d) and 
3.309(e) are satisfied, the requirements for evidence of both 
service incurrence and causal nexus are satisfied."  Darby 
v. Brown, 10 Vet. App. 243, 246 (1997); Brock v. Brown, 10 
Vet. App. 155, 162 (1997). 

The governing regulations also provide that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 and has a disease listed at 
Sec. 3.309(e) shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999) (emphasis added).

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1999) are also not satisfied, then the veteran's 
claim shall fail.  338 U.S.C.A. § 1113 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.307(d), (1999). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone cancer; breast 
cancer; female reproductive cancers; urinary bladder cancer; 
renal cancer; testicular cancer; leukemia; abnormal sperm 
parameters and infertility; motor/coordination dysfunction; 
chronic peripheral nervous system disorders; metabolic and 
digestive disorders (other than diabetes mellitus); immune 
system disorders; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); skin 
cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tumors; brain tumors; and, any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed.Reg. 59232 (1999).

In this case the veteran avers that he developed seizures, 
loss of teeth, and weight loss, as a result of exposure to 
Agent Orange in service.  Service department dental records 
reveal that the veteran's wisdom teeth had been removed prior 
to his entrance into military service in July 1966.  There is 
no indication in any of the service medical records that the 
veteran incurred any loss of teeth during service.  There is 
also no indication in any of the veteran's service medical 
records that the veteran suffered from weight loss or 
seizures during military service.  

The Board notes that the veteran is service connected for 
paranoid schizophrenia at a 100 percent disability rating.  
The veteran asserts that he suffered from seizures when he 
was stationed in Germany during his second period of military 
service.  However, the service medical records from this 
period of time are quite complete, and there is no indication 
in these records that the veteran suffered from seizures.  

The RO has obtained a large volume of medical treatment 
records related to the veteran's post-service medical 
treatment.  VA records reveal that the veteran was 
hospitalized for inpatient treatment from December 1973 to 
February 1974 for his service connected paranoid 
schizophrenia.  This record also reveals that the veteran had 
"calculus on teeth."  This is the first indication of any 
disorder related to the veteran's teeth.  There is no 
indication of seizures or weight loss in this medical record.  
The veteran was again hospitalized for inpatient treatment at 
a VA medical center (VAMC) from July to September 1974 with 
identical diagnoses.  A September 1975 VAMC hospitalization 
report noted the presence of substance abuse along with the 
veteran's schizophrenia.

In April 1982 a VA examination of the veteran was conducted.  
The diagnosis was schizophrenia, depression, alcohol abuse, 
and multiple substance abuse.  There was no indication of any 
seizure disorder, tooth disorder, or weight loss.  VA medical 
treatment records from 1981 and 1982 revealed continuing 
treatment for the veteran's service connected schizophrenia.  

In February 1982 the veteran was again hospitalized at a 
VAMC.  The admitting diagnosis was schizophrenia and 
substance abuse.  During the veteran's period of 
hospitalization he was found to have dental calculus and 
dental caries.  Oral prophylaxis and restoration of tooth 
number 9 was also conducted.  The Board notes that this is 
the first evidence of any tooth loss of record.  

The RO has also obtained a large volume of VA treatment 
records, examination reports, and hospitalization reports up 
through approximately 1993.  These records reveal continued 
treatment for the veteran's service connected schizophrenia 
and his nonservice connected substance abuse.  There is no 
indication in any of these records of any seizure disorder or 
weight loss.  

In October 1999, the veteran presented sworn testimony at a 
hearing before the undersigned member of the Board.  The 
veteran testified that he had seizures during service when he 
was stationed in Germany.  He testified about tooth loss and 
weight loss.  His arguments related to his teeth were to the 
effect that he wanted teeth whitening and bleaching, that VA 
dental care would not provide it, and that maybe he could get 
a claim under Agent Orange.  Despite the efforts of the 
veteran's representative, the veteran's testimony at the 
hearing was somewhat disjointed.  The Board again notes that 
the veteran is service connected at a 100 percent disability 
rating for paranoid schizophrenia and, as such, he is 
eligible for the dental care that VA provides.

The veteran's service personnel records have been obtained.  
The original discharge papers do not indicate that the 
veteran served in Vietnam.  Subsequently, the veteran 
obtained a correction to his discharge papers, DD 215, which 
indicates that he was awarded the Vietnam Service Medal.  
However, a review of the veteran's other personnel records 
reveal a period of temporary duty in "SEA" Southeast Asia.  
It is not entirely clear if the veteran actually served in 
Vietnam.  During his hearing he testified, sometimes 
incoherently, about service in Thailand.  It is not entirely 
clear if the veteran did serve in the Republic of Vietnam 
during the Vietnam era.  The Board will assume that he did.  
However, the veteran's claims fail despite this assumption 
because no competent medical evidence has been submitted 
demonstrating that any medical disorder due to herbicide 
exposure is present and related to service.  

Simply put, seizures, tooth loss, and weight loss are not 
diseases specified in 38 C.F.R. § 3.309(e).  There is no 
competent medical evidence that the veteran suffers from any 
disease specified on the list shown in 38 C.F.R. § 3.309(e).  
Without a showing of a current disease on that list, the 
veteran does not meet the first element required for his 
claims for service connection to be well grounded on the 
presumptive basis as due to Agent Orange exposure.  See 
Caluza, 7 Vet. App. at 506.
Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that where the issue 
involves medical causation, competent medical evidence that 
shows that the claim is plausible or possible is required to 
set forth a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The court has specifically held that the provisions 
of Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

There is no competent medical evidence of record which 
indicates that the veteran suffers from seizures or weight 
loss.  With no current disability the veteran does not meet 
the first element required for his claims for service 
connection for seizures and weight loss on either a direct 
basis or as residuals of Agent Orange exposure, to be well 
grounded.  See Caluza, 7 Vet. App. at 506.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).

There is competent medical evidence that the veteran has had 
loss of teeth since service.  However there is no evidence of 
any tooth loss during service.  Moreover, there is no 
competent medical evidence which in any way relates the 
veteran's loss of teeth to his military service or to Agent 
Orange exposure during service.  As such, the veteran does 
not meet the second and third elements required for the claim 
to be well grounded.  See Caluza, 7 Vet. App. at 506;Dean v. 
Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. 
App. 240 (1996).

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

The Board has thoroughly reviewed the claims file.  However, 
we  find no evidence of any plausible claim.  Since the 
veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, it must be 
denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a 
claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate it).  

Where the veteran has not met this burden, the VA has no duty 
to assist him in developing facts pertinent to his claim and 
no duty to provide him with another medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 2 Vet. App. at 
144 (where the claim was not well-grounded, VA was under no 
duty to provide the veteran with an examination).  However, 
where a claim is not well-grounded it is incomplete, and 
depending on the particular facts of the case, VA may be 
obliged under 38 U.S.C.A. § 5103(a) to advise the claimant of 
the evidence needed to complete his application.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  In this case, 
the RO substantially complied with this obligation in a July 
1995 Supplemental Statement of the Case (SSOC).  Moreover, 
this Board decision informs the veteran of the evidence that 
is lacking to make his claim well grounded.  Unlike the 
situation in Robinette, the veteran has not put VA on notice 
of any other records.


ORDER

Because they are not well-grounded, the veteran's claims for 
service connection for seizures, loss of teeth, and weight 
changes, secondary to Agent Orange exposure in service are 
denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

